Citation Nr: 1544496	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  09-30 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for scars of the neck due to acne.

2.  Entitlement to an initial compensable rating for status post cervical spine C6-7 fusion scarring.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.  

In June 2011, the Veteran testified at a videoconference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in March 2014 at which time it was remanded for additional development.  It is now returned to the Board. 

During the pendency of this appeal, in a rating decision dated in July 2015, the RO determined that the Veteran's scars of the neck due to acne warranted an initial 30 percent disability rating, effective as of March 1, 2008, the date of the Veteran's claim.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

The issue of entitlement to an initial compensable rating for status post cervical spine C6-7 fusion scarring is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran has four acne scars of the neck area: measuring (1) 1.0 centimeters in length, 0.5 centimeters in width (0.5 square centimeters); (2) 2.0 centimeters in length, 0.5 centimeters in width (1.0 square centimeter); (3) 3.0 centimeters in length, 0.5 centimeters in width (1.5 square centimeters); and (4) 2.0 centimeters in length, 0.5 centimeters in width (1.0 square centimeter).

2.  The approximate combined total area of the head, face, and neck with hypo- or hyperpigmentation is 16 square centimeters; and with abnormal texture is 30 square centimeters.

3.  The percentage of total body surface area affected is approximately one percent; and the percentage of exposed body surface area affected is approximately one percent.

4.  The Veteran's acne scars of the neck area result in no more than three characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent for scars of the neck due to acne are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (as in effect prior to and since October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

This is an appeal arising from a grant of service connection in a July 2009 rating decision.  As the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been 
satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in various correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

The Veteran testified at a video conference hearing in June 2011.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the stated hearing, the undersigned clarified the issues on appeal and inquired as to the continuity and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Board further observes that this case was remanded in June 2011 in order to afford the Veteran a VA examination so as to assess the severity of his skin disability.  Thereafter, the Veteran was afforded a VA examination in September 2014.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In sum, the Board finds that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's acne scars of the neck area have been rated by the AOJ under both previous and current versions of 38 C.F.R. § 4.118, Diagnostic Code 7800.  The criteria of rating scars found under § 4.118 changed effective October 23, 2008.  73 Fed. Reg. 54,710 (October 23, 2008).  The Veteran's claim was submitted in December 2007.  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, it is unclear whether he requested such consideration.  Nevertheless, as the AOJ has already considered the Veteran's disability under both the prior and amended regulations, the Board will similarly evaluate the claim.

Prior to October 23, 2008, the criteria for rating disfigurement of the head, face, or neck were set forth in 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under these rating criteria, one characteristic of disfigurement results in a 10 percent disability rating.  Evidence that disfigurement of the head, face, or neck has resulted in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement warrants a 30 percent disability rating.  The next higher 50 percent disability rating requires evidence of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or with four or five characteristics of disfigurement.  The maximum 80 percent disability rating requires evidence of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (effective August 30, 2002). 

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: a scar of five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (.6 centimeters) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo-, or hyper-, pigmented in an area exceeding six square inches (39 square centimeters); abnormal skin texture (which is also irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); indurated and inflexible skin in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7800 (effective August 30, 2002).  Unretouched color photographs are to be taken into  consideration when evaluating these criteria.  38 C.F.R. § 4.118, Note 3 following Diagnostic Code 7800 (effective August 30, 2002).

The regulation as amended on October 23, 2008, mirrors that in effect prior to that date, with the exception of two additional Notes following the rating criteria.  Note (4) directs to separately evaluate disabling effects other than disfigurement that are associated with an individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 4 (2014).  Note (5) clarifies that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 5 (2014).

Prior to October 23, 2008, the criteria for rating painful scars provided a regulatory maximum of 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (effective August 30, 2002).  Effective October 23, 2008, the criteria for rating painful scars provided a 10 percent disability rating for one or two scars that are unstable or painful; a 20 percent disability rating for three or four scars that are unstable or painful; and, a 30 percent disability rating for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  The revised criteria also provide that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2014).

A VA examination report dated in December 2007 shows that the Veteran reported a 23 year history of skin symptoms in the neck area.  He described itching and crusting on the back of the neck for which he was undergoing no current treatment.  Physical examination of the skin revealed that it was healthy in appearance, texture, and pigmentation.  There was no disfigurement from scars except for a well-healed surgical scar (which is addressed in the Remand portion of this decision).  Scars were level with the surrounding skin, showing no sign of keloid formation.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation or edema.

A VA examination report dated in May 2009 shows that the Veteran was said to have developed acne in the occipital region secondary to haircuts.  He was undergoing no current treatment, but prior treatment had been with topical medication and antibiotics.  During exacerbation, he would have sores on the back of the head.  Physical examination revealed no active skin lesions found on examination, with zero percent involvement of the exposed body surface and zero percent involvement of the total body surface.  There was an area of scarring on the back of the head in the occipital region which came about early in his military career with haircuts.  He had scarring in the occipital region that measured 2 inches by 3 inches.  There were no active lesions, scarring alopecia, alopecia areata, or hyperhidrosis.  The diagnosis was residual scarring of acne occipital area.  

During the June 2011 Board hearing, the Veteran testified that he would experience itching, redness, and swelling in the affected area.  He would treat his symptoms with over-the-counter ointment daily.  He added that the scarring affected his daily life in that he felt people would look at his neck area.  He noted that the area was sensitive to the touch.  He also indicated that during his most recent VA examination, the examiner did not provide an accurate representation of the affected area.  He stated that his symptoms would fluctuate with temperature.

A VA examination report dated in September 2014 shows that the Veteran was diagnosed with keloid scar residuals manifested by folliculitis, keloidalis, and acne keloidalis nuchae.  The Veteran reported that his disability continued to show large disfiguring scarring of the back of the neck with associated pruritus episodes that would worsen during summer hear with sweating and winter cold with skin dryness.  He added that he was concerned about the gross appearance of the neck scar lesions, and had been embarrassed when the condition would be brought to his attention.  The scars were said to not be painful or unstable.  Four acne scars of the neck area were identified.  The first measured 1.0 centimeters in length by 0.5 centimeters in width (0.5 square centimeters).  The second measured 2.0 centimeters in length by 0.5 centimeters in width (1.0 square centimeter).  The third measured 3.0 centimeters in length by 0.5 centimeters in width (1.5 square centimeters).  The fourth measured 2.0 centimeters in length by 0.5 centimeters in width (1.0 square centimeter).  There was deep fissuring and longitudinal retraction of the skin between keloidal scar lesion area of 10 centimeters by three centimeters (30 square centimeters).  There was hypopigmentation of each scar.  The scars were manifested by raised, thick, fibrous, irregular keloid morphology with lichenification.  The approximately total area with hypopigmentation was 16 square centimeters.  The approximately total area with abnormal texture was 30 square centimeters.  There was no gross distortion or asymmetry of facial features or visible palpable tissue loss.  Function of the affected area was impacted by frequent inflammation of pruritus requiring daily use of topical medication.  There were no other pertinent physical findings or complications.  The Veteran's ability to work was impacted by being self-conscious when brought to his attention, and by frequent manifestation of symptoms (itching, dryness, and irritation) requiring him to stop activity and apply topical medication.  The examiner described the keloidal condition as severe, but localized to the neck area.  The condition was said to involve one percent of exposed body surface and one percent of the total body surface.  

In applying the regulatory criteria of 38 C.F.R. § 4.118 Diagnostic Code 7800 to the medical evidence of record, the Board finds that the acne scars have been variously described over the course of this appeal.  Nevertheless, the Board will apply the total characteristics of disfigurement so as to provide the Veteran with the most favorable outcome.  As such, the medical evidence of record as set forth above has shown that the Veteran's scars have exhibited three characteristics of disfigurement over the course of this appeal.  The Veteran has had a scar of five or more inches (13 or more centimeters) in length [8 total centimeters of scar length and 10 centimeters of deep fissuring and longitudinal retraction of the skin between keloidal scar lesion area]; a scar at least one-quarter inch (.6 centimeters) wide at the widest part; and surface contour of a scar that was elevated or depressed on palpation.  As three characteristics of disfigurement have been demonstrated, under Diagnostic Code 7800, a 30 percent disability rating is warranted.

The Board notes that all scars were said to have been hypopigmented, however, the area in question was only said to cover 16 square centimeters, and 39 square centimeters are required to be considered a disfiguring characteristic.  Similarly, the scars were said to have resulted in abnormal texture, but the area in question was only said to cover 30 square centimeters, and not 39 square centimeters as required to be considered a disfiguring characteristic.  Physical examination did not reveal underlying tissue loss or indurated and inflexible skin in an area exceeding six square inches (39 square centimeters) so as to be considered a disfiguring characteristic.

The Board finds that the next higher 50 percent disability rating under Diagnostic Code 7800 is not warranted for disfigurement as the evidence has not shown visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or four or five characteristics of disfigurement.  As such, the Board finds that the Veteran's scars collectively warrant a 30 percent disability rating for disfigurement under Diagnostic Code 7800.

Additionally, there is no medical evidence of record to suggest that the acne scars of the neck painful or unstable over the course of this appeal.  As such, a separate rating under former or current Diagnostic Code 7804, which provides the rating criteria for painful or unstable scars, is not warranted.

The Board has considered the potential applicability of additional diagnostic code provisions in assessing the Veteran's disability.  In this regard, Diagnostic Code 7801 is for application for scars other than the head, face, or neck.  As such, it would not be appropriate to rate under this code provision.  Diagnostic Code 7805 relates to disabling effects of scars not considered under the diagnostic codes described elsewhere in this decision and directs that they be evaluated under an appropriate diagnostic code.  Applying Diagnostic Code 7828, which rates acne, does not avail the Veteran, as it provides a maximum rating of 30 percent.  As there are no disabling effects other than as described above, this diagnostic code provision is not applicable.

The Board has considered whether a staged rating is appropriate in this case, however, the symptoms associated with the Veteran's scars have remained relatively consistent throughout the course of the claim period and, as such, staged ratings are not warranted.

The Board has considered the testimony of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for a higher rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

In conclusion, the Board finds that the evidence of record does not support the assignment of a rating greater than 30 percent for the scars of the neck due to acne.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's scar disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claims for extra-schedular consideration.  The Veteran's scars cause him itching, crusting redness, swelling, and disfigurement.  These symptoms are contemplated under Diagnostic Codes 7828 and 7800.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration. 


ORDER

An initial rating greater than 30 percent for scars of the neck due to acne is denied.


REMAND

With regard to the issue of an initial compensable disability rating for service-connected status post cervical spine C6-7 fusion scarring, during the June 2011 Board hearing, the Veteran indicated that the findings of the most recent May 2009 VA examination had not accurately reflected the extent of his disability.  While the September 2014 VA examination addressed the Veteran's scars of the neck due to acne, there were no findings reported addressing the status post cervical spine C6-7 fusion scarring.  As such, the Board finds that an updated VA examination is required in order to fully and fairly evaluate the claim for an increased disability rating.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186  (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records.

2.  Then afford the Veteran a VA scars examination to assess the precise nature and severity of his status post cervical spine C6-7 fusion scarring.  The entire claims file shall be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner must be performed and all findings reported. 

The examiner is requested to provide a description of the Veteran's status post cervical spine C6-7 fusion scarring, including the size and location, and whether it is superficial or deep, unstable or painful.  The examiner shall also comment on any limitation of motion or function caused by the scar.

The examiner should also identify any other manifestation of the service-connected disability, to include any other skin, neurologic, muscular, orthopedic, and/or psychiatric impairment.

Unretouched color photographs of the involved areas shall be included in the report. 

The examiner is also asked to comment on the impact, if any, of the Veteran's scar on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  Then readjudicate the Veteran's claim, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


